Citation Nr: 0618360	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-28 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION


The veteran had active service from September 1942 to 
September 1945.  He was born in May 1918.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX.

The veteran also has service connection for chronic tension 
headaches for which a 30 percent rating is assigned.


FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

With regard to the rating for PTSD, the Board would note that 
a number of procedural changes have taken place in the recent 
past which were intended to ensure the protection of a 
veteran's due process.  In this instance, the veteran has 
been provided with Statements of the Case (SOC), SSOC's, and 
other documents relating the pertinent regulatory provisions, 
has been afforded the requisite clinical testing, and has 
been given the opportunity to provide all other pertinent 
documentation relating to his current complaints with regard 
to PTSD.  The Board is satisfied that all due process 
requirements including within VCAA and applicable judicial 
mandates have been fulfilled and that all due process rights 
of the veteran have been fully protected and addressed as 
they relate to ratings for PTSD. 

Factual Background 

The veteran was on active duty in World War II during which 
time he saw combat in the Pacific as a Navy medic and 
pharmacist's mate.  He has continued to relive those 
experiences since then to date; there has been exacerbation 
of his recollections of his own war experiences since the 
current conflict in the Middle East has been televised.

Prior clinical records and evaluative reports including 
occupational evidence and evaluations are in the file for 
comparative purposes.  

The file reflects that in addition to his PTSD and headaches, 
the veteran has a number of nonservice-connected disabilities 
including congestive heart failure, hypertension, COPD, 
degenerative changes in numerous joints including his wrists 
and knees (for which he has had surgical replacements), 
defective hearing, bilateral cataracts, mild dementia, a 
history of bladder cancer and recurrent abdominal, 
gallbladder and ventral and hiatal hernia complaints.  He 
uses a wheeled walker with built in seat and basket.

Clinical records show that he is now seen by a VA 
psychiatrist and/or a psychologist on a fairly regular basis 
and undergoes counseling and actively participates in group 
therapies.  

One report in August 2004 was to the effect that his social 
contact outside the home was limited partly because his 
retirement from employment no longer required that he go 
outside the home.  The examiner noted that his GAF score 
would undoubtedly be lower if he were required to have 
protracted contacts with the public.  But the examiner also 
expressed surprise that the veteran was rated as only 30 
percent disabling.

On VA examination in October 2004, the veteran's history and 
symptoms were described at length.  He had not worked for the 
past 12 months as he was now retired.  He said he did not 
socialize much as most of his contemporaries were now 
deceased from old age.  He cared for and drove his wife who 
was recovering from multiple surgeries.  He indicated that he 
had few leisure outlets due to the pain he experiences in his 
knees, legs and back.  He would spend a lot of time doing 
puzzles or thinking.  

On examination, his mood was mildly dysphoric but affect was 
broad and there was no evidence of impulsivity.  He described 
himself as being depressed and had daily sadness, and was 
often worried.  He had some sleep problems and had restricted 
range of expressing affect.  He described an exaggerated 
startle response, less than once a week, which did not seem 
to grossly interfere with functioning.  He said that he had 
some mild difficulties with hypervigilance in public but said 
that this had been about the same since his retirement in the 
early 1980's.  

The examiner reported that he fell within the diagnosis of 
PTSD.  His GAF was reportedly at about 40.  It was noted that 
his activities were limited due to his wife's health 
condition and his own orthopedic problems as well.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2005, which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  He is 
seen on a regular basis and clinical notes provide insights 
into his general situation.

It is also noted that the veteran is in his late 80's and has 
a myriad of other problems other than his service-connected 
PTSD and headaches.  His own organic problems and the caring 
for his disabled wife have kept the veteran away from outside 
social setting, as has the fact that he has been retired 
since the 1980's from work and is thus not required to meet 
the public. 

Nonetheless, the veteran has significant PTSD symptoms.  His 
GAF is consistently in the range of 40.  And while it is 
clear that he had benefited from the use of medications and 
therapy, he has difficulty with excessive anxiety, 
depression, sleep disturbance, and flashbacks.  He is 
depressed, apprehensive and somewhat anxious and this has led 
to some problems with concentration and attention.  

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  

The veteran's disability picture falls somewhere between that 
contemplated by a 50 percent evaluation and the criteria for 
a 70 percent evaluation, and after resolving all doubt in the 
veteran's favor, the Board concludes that a 70 percent 
evaluation is appropriate for his service-connected PTSD.  To 
that extent, the appeal is granted.  

However, it is not now shown that his symptoms are so 
paramount and overwhelming in both social and industrial 
settings that a 100 percent rating is presently warranted.  
He is retired from working, and this has been taken into 
consideration in the 70 percent rating, but his retirement 
was not solely due to his PTSD.  However, should his PTSD 
symptoms deteriorate further in the future, he is free to 
offer evidence in the reopening of his claim in that regard.

Extraschedular Consideration

Finally, as indicated above, the Board has based its decision 
in this case upon the applicable provisions of the VA's 
Schedule for Rating Disabilities.

The veteran has submitted no evidence showing that his 
service-connected PTSD has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2005), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).''


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


